Citation Nr: 1503571	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  13-00 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for Osgood-Schlatter's Disease, right knee.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability, claimed as left knee instability, due to service-connected Osgood-Schlatter's Disease, right knee.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1973 to October 1973.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In September 2014, the Veteran testified at a board video conference hearing.  A transcript of the hearing is of record.  

The issue of entitlement to a temporary total disability based on the need for convalescence under 38 C.F.R. § 4.30 following right knee arthroscopy in February 2013 has been raised by the record in a February 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

In addition to the paper claims files, this appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.



REMAND

At the Board hearing in September 2014, the Veteran testified that while being pulled by his dog on a walk a couple of days earlier his legs "went" and he fell.  He said he was treated at the emergency room of Beaumont Hospital for a wrist injury.  Although he indicated at the hearing that he would submit this relevant evidence to VA, it is not of record and should be obtained.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159.  See also Graves v. Brown, 8 Vet. App. 522, 524-25 (1996) (holding that, where the VA is on notice of the existence of evidence that might constitute new and material evidence to reopen a claim, the VA should inform the veteran to submit it and assist him, where possible, in obtaining it).  Also, while there are records from Beaumont Hospital on file showing right and left knee arthroscopies in February 2013 and March 2013 respectively, these records appear incomplete.  In this regard, records from both procedures refer to a note in the Veteran's chart for documentation of his history and physical.  Unfortunately, there are no records on file that document the Veteran's history and physical.  Therefore, an attempt must be made to obtain this pertinent evidence.  Id.  Moreover, the Veteran's physician, Dr. Shapiro, submitted a letter in July 2014 stating that he had initially seen the Veteran in January 2013 for degenerative joint disease of the knees, bilaterally at the Beaumont Orthopedic Center.  Accordingly, an attempt should be made to obtain the January 2013 treatment record along with any other outstanding orthopedic treatment records.  Id.  

Lastly, in light of the right knee arthroscopy that the Veteran underwent in February 2013, he should be afforded a new VA orthopedic examination in order to assess the current severity of his service-connected right knee disability.  38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should, with the assistance of the Veteran as needed, attempt to obtain pertinent medical records from Dr. Shapiro beginning with the Veteran's initial appointment at Beaumont Orthopedic Center in January 2013.  He should also be asked to identify approximate dates and locations of any other relevant private treatment that he may have had.  Also, the RO/AMC should ensure that the complete records related to the February 2013 and March 2013 right and left knee arthroscopies are obtained, to include records containing the Veteran's history and physical.  Release forms, to the extent needed should be solicited. 

Any attempt to obtain outstanding records should be documented in the claims file.  If any records request is unsuccessful, the Veteran and his representative should be notified of such fact and given an opportunity to respond. 

2.  Schedule the Veteran for a VA orthopedic examination to assess the severity of his service-connected right knee disability.  All necessary studies and tests should be conducted. 

The examiner should identify any and all residual manifestations found to be associated with the Veteran's service-connected right knee disability and fully describe the extent and severity of those manifestations. 

The examiner should specifically address the following: 

a)  Report the Veteran's ranges of motion of his right knee in degrees, and state the point (in degrees) at which any pain is demonstrated.

b) Comment on whether and to what extent there is incoordination, weakened movement, or excess fatigability on use of the right knee, including during flare-ups.  Specifically, indicate whether there is likely to be any limitation of motion due:  to (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination. 

These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain; or during flare-ups.

c) All limitation of function, including due to pain on use, must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

d) State whether there is objective evidence of lateral instability or subluxation of the Veteran's right knee, and if so, the degree (i.e., slight, moderate, severe) of such instability and/or subluxation. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  In providing this report, the examiner should specifically address the Veteran's lay contentions regarding his right knee symptoms.

3.  When the development requested has been completed, review the case again on the basis of the additional evidence.  If the benefits sought are not granted, furnish the Veteran a Supplemental Statement of the Case and afford him a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






